Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-28-22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 -13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shturman USPN 5,295,958. Shturman teaches a catheter system for removing plaques deposits 15 from a heart valve 12 including an aspiration lumen (device) 50, a burr 40 an injection lumen 22 (claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shturman USPN 5,295,958 in view of Huber US 11,058,536. Applicant differs from Shturman in reciting a deployable net. Huber shows a deployable net 80 to prevent debris and embolisms from passing into the aorta. It would have been obvious at the time of Applicant’s effective filing date for claims 14 and 15 to have include a net device within the aorta to collect debris from passing through the aorta either during calcium plaque removal or after such and operation to prevent clots in the patient’s body. The particular material for the net would be a matter of design choice including the electro spun polymers forming a nanoscale fiber mesh, in the absence of any showing of criticality.

Claims 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 16 and 18 recite alternative plaque dissolving instruments in the form of either and ultrasonic device or an electroablation device. Such alternative plaque dissolving instruments are well known in the art and would have been an obvious modification to Shturman USPN 5,295,958. For claim 19, the injection lumen of Shturman would inherently include a pump (manual syringe etc. and thus a micro infusion pump would be an obvious means of injection. For claim 20, there is no reason why the Shturman catheter would not be able to place a nitinol ring with the valve area of the patient. For claim 21, Shturman teaches an ultrasonic element within the catheter for viewing the treating area as an optical viewing system. The balloon elements of Shturman may be .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792